 

Case 19-12378-KBO Doc1378 Filed 07/20/21 Pagelof3

UNITED STATES BANKRUPTCY COURT

 

 

 

 

 

DISTRICT OF Case number
DELAWARE 19-12374-KBO
DELAWARE DIVISION
In re: DURA OPERATING, LLC
Taxpayer number: XXXXXXX3042
2ND AMENDED CLAIM # 27

ADMINISTRATIVE EXPENSE CLAIM

 

 

Name or creditor Send notices to
Texas Comptroller of Public Accounts Office of the Attorney General
Bankruptcy & Collections Division MC-008
P. 0. Box 12548
Austin, TX 78711-2548 Phone: 512-463-2173

 

1. Basis for claim
Taxes, Penalties and Interest

2. Date debt was incurred
12/16/2020

 

 

3.
Payment of these taxes, penalties and interest is requested as an administrative expense
under 11 U.S.C. sec. 503(b). Interest and penalties continue to accrue.

 

4. Total amount of claim and request

$14,006.41
FRANCHISE TAX CH. 171

 

 

TAX PENALTY INTEREST
$12,581.10 $1,308.12 $117.19
ee _ —
§. Supporting documents = w eo
2 _
. ‘ = — “
No documents are required to support claims based on statute. 5 = ry
Sao moO on
This claim is based, in whole or in part, on estimated liability due to the debtor's non-filing of a return or returasThe@Raim F may
be amended when actual amounts are obtained. mom = v1
>
2 eo O
2S on
' a

 

 

| declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information and reasonable belief.

Date: 07/08/2021 9 "
KARA K RICHTER

Mail payments to: Revenue Accounting Division Accounts Examiner
Attention: Bankruptcy Revenue Accounting Division
P.O. Box 13528 Texas Comptroller of Public Accounts
Austin, TX 78711-3528 512-463-4510

 

 

 

Penalty for presenting fraudulent claim: fine of up to $500,000 or imprisonment for up to 5 years,
Form 00-357 (Rev 8-19/8) or both. 18 U.S.C. secs. 152 and 3571.

 
ote. “Ties 89-230
SPRY “ow (6-20)

Case 19-12378-KBO Doc1378 Filed 07/20/21 Page 2of3

Bankruptcy Claim Worksheet —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

With Addendum

Date Case court number Primary TP !D Taxpayer number

07/08/2021 19-12374-KBO XXXXXXX3042 XXXXXXXK 3042

Entity name oo —_ —

DURA OPERATING, LLC

Basis for claim:

13 - FRANCHISE TAX

PERIOD BASIS | GROSS TAX PENALTY INTEREST TOTAL PAYMENT BALANCE
20 EF $12,581.10 $1,308.12 $117.19 $14,006.41 $0.00 $14,006.41
TOTAL: $12,581.10 $1,308.12 $117.19 $14,006.41 $0.00 $14,006.41

2ND AMENDED ADMINISTRATIVE EXPENSE CLAIM GRAND TOTAL: $14,006.41

Addendum:

 

 

« This claim is based, in whole or in part, on estimated liability due to the debtor's non-filing of a return or returns. The
claim may be amended when actual amounts are obtained.

 

 

R- Original Tax Return
A - Audit

EA - Estimated Audit
ER - Estimated Return

F - Final Return

EF - Estimated Final Return
SA - Successor Assessment
PA - Predecessor Assessment

AR - Affiliated Return
AA - Affiliated Audit
AF - Affiliated Final

EAR - Estimated Affiliated Return

EAA - Estimated Affiliated Audit
EAF - Estimated Affiliated Final

 

 

 
Case 19-12378-KBO Doc1378 Filed 07/20/21 Page 3of3

FILED

TEXAS COMPTROLLER OF PUBLIC ACCOUNTS 921 JUL 20 AM 8: 54

 

 

P.O.Box 13528 * Austin, TX 78711-3528 CLERK OUR:
US BANKRUPTCY COUR:
STRICT OF DELAWAR!

07/08/2021

Clerk

U.S. Bankruptcy Court

824 MARKET STREET, 3RD FL.
WILMINGTON, DE 19801-3024

Re: Taxpayer # XXXXXXX3042
DURA OPERATING, LLC
Bankruptcy Case # 19-12374-KBO

The State of Texas submits for your office to file the enclosed Post-petition Tax Claim(s) in the above-referenced
proceeding.

Enclosed is a second copy of the proof(s) of claim. Please stamp this copy with the date filed and return it
in the enclosed self-addressed envelope.

The Office of the Attorney General is representing the Comptroller of Public Accounts in this proceeding. Please
direct all notices and correspondence to:

Office of the Attorney General
Bankruptcy & Collections Division MC-008
P.O. Box 12548

Austin, TX 78711-2548

Thank you for your cooperation in this matter.
Sincerely,

KARA K RICHTER

Accounts Examiner

Bankruptcy and Liens Section
Revenue Accounting Division

Enclosure

Form VT-358 (Rev.8-19/6)
